BATTERY PACK AND ELECTRIC HAND TOOL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 11/10/2020:
Claims 1, 5-8, and 10 have been amended; claims 2 and 3 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(b), 102(a)(1), and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 5-8 were rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 1 and 5-10 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ogura et al. (US 2014/0349143 A1). Claims 2-4 were rejected under 35 U.S.C. § 103 as being unpatentable over Ogura et al. (US 2014/0349143 Al) and further in view of Wiesner et al. (US 2008/0272760 Al).
Neither Ogura nor Wiesner can be relied upon to teach or suggest “... wherein the housing comprises at least one housing part (14,16), in particular a housing cover (16) configured to be detachable from a rest of the housing, and wherein said housing cover (16) has on an inner surface at least one air-conducting partition (72) that is adapted to interact with the partition (74) on the electronics cup (76) and form a partition wall within the rechargeable battery pack (10),” as recited in amended independent claim 1.
For instance, Ogura generally relates to a battery pack for use with a hand-held electric power tool, and describes that the battery pack “includes a housing . . . [where] [t]he housing contains a cooling air passage (54), which is in gaseous communication with the outside environment, and at least one isolated space (52).” Ogura, Abstract. In Ogura, “[a]t least one isolating wall (44) is disposed inside the housing so as to physically separate and isolate the cooling air passage from the at least one isolated space.” Id. Thus, the cooling air passage (54) in Ogura does not seem to be isolated from dust/metallic particles in the cooling air sucked in from the environment around the battery pack. Neither are the isolating walls (44) in Ogura formed on an inner surface of the housing cover elements (e.g., upper piece (half) 20 and/or lower piece (half) 22), further described below.
Ogura describes that “the internal space of the housing 18 is compartmentalized into a cooling air passage 54 ... which is interposed between the two isolating walls 44, and two isolated spaces 52.” Id., at ¶[0041]. Further, “the open space 54 communicates with the external space (outside environment) via the vent(s) 28, the plurality of slits 24, and/or any other opening in the housing 18 . . . [where] air from outside of the housing can pass through the interior of the housing via the open space 54.” Id., (emphasis added). In other words, the cooling air passage (54) in Ogura is not protected from dust/metallic particles that enter the interior of the housing from the 
For instance, Ogura explains that “[t]he isolating wall 44 has a plurality of first holes 76 ... [that] are discrete and independent of one another . . . [where] [e]ach first hole 76 is adapted or configured to receive a portion of a single respective battery cell 32.” Id., at ¶[0050]. Further, Ogura explains that “[t]he open space is a space that communicates with an external space (e.g. the environment outside of the battery pack housing), and the isolated space is a space that is isolated from the external space and the open space.” Id., at ¶ [0010] (emphasis added). In Ogura, “only those portions that need to be disposed in the open space (e.g., portions of the circuit board where the contact terminals are provided) are disposed in the open space, and other portions are disposed in the isolated space(s)... [where] the battery cells and/or the circuit board pass (extend) through an isolating wall that separates the isolated space and the open space . . ..” See id (emphasis added). Thus, there is no suggestion in Ogura that the isolating walls defining the isolated spaces are formed via interaction of a first partition (i.e., an air-conducting partition on an inner surface of a removable housing cover) and a second different partition (i.e., a partition on an electronics cup), as claimed. Hence, Ogura appears to teach away from the claimed features, since Ogura merely discusses the use of a static (immovable) isolation wall within the housing for forming an isolated space (i.e., a separate room) within the housing, which is not the same as a partition on an inner surface of a housing cover adapted to interact with a different partition on an outer surface of an electronics cup to form a partition wall. In fact, the isolation walls in Ogura are nowhere related to the claimed partitions (72, 74), since the isolation walls are not only single pieces (i.e., 
Contrastingly, the air-cooled battery pack in amended independent claim 1 comprises a partition wall formed from an air-conducting partition (72) of the housing cover and an air conducting element (e.g., partition (74)) on the electronics cup (76), where the partition wall not only provides efficient protection of the electronic components within the battery pack from dust/metallic particles, but also provides efficient air-cooling due to the incorporation of air-conductive elements. Such a design also provides for a reduction of parts and easier assembly of a battery pack.
Wiesner does not cure the deficiencies of Ogura. In the portions of Wiesner cited to reject “wherein the electronics cup has, on a surface facing away from the electronic components it is accommodating, at least one air-conducting element, especially a partition . . .,” Wiesner merely discusses “a housing 28 having ventilation slots 32 for incoming air and 34 for discharged air . . ..” See previous Action, pp. 8-9 and Wiesner, ¶[0018]. However, the combined art has not shown how the ventilation slots (32) or ventilation slots (34) on the housing are equivalent to a partition on an outer surface of the electronics cup, and neither does Wiesner suggest otherwise. Thus, a combination of Wiesner and Ogura cannot be relied upon to disclose or allude at least “... wherein the housing comprises at least one housing part (14,16), in particular a housing cover (16) configured to be detachable from a rest of the housing, and wherein said housing cover (16) has on an inner surface at least one air-conducting partition (72) that is adapted to interact with the partition (74) on the electronics cup (76) and form a partition wall within the rechargeable battery pack (10),”
Therefore, the Applicant has overcome the prior art of record and rejections under 35 USC 102(a)(1) and 103 have been withdrawn. Further amendments made have overcome rejections under 35 USC 112(b) and as such claims 1 and 4-10 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729